Exhibit 10.3

TIBCO SOFTWARE INC.

NOTICE OF AWARD OF RESTRICTED STOCK UNITS (U.S.)

Unless otherwise defined herein, the terms defined in the 2008 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Award
and in the Terms and Conditions of Restricted Stock Units (the “Agreement”),
attached hereto as Appendix A.

Name:                                                               (the
“Employee”)

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, the Agreement and this Notice of Award as
follows:

 

Award Number         Date of Award         Vesting Commencement Date        
Total Number of Restricted Stock         Units      

Vesting Schedule:

One-fourth (1/4th) of the Restricted Stock Units will vest one (1) year after
the Vesting Commencement Date (i.e., the first annual anniversary of the Vesting
Commencement Date), and an additional one-fourth (1/4th) of the Restricted Stock
Units will vest on each of the next three (3) annual anniversaries of the
Vesting Commencement Date, so that 100% of the Restricted Stock Units will be
vested four (4) years from the Vesting Commencement Date, subject to the
following sentence (the “Original Vesting Schedule”). On any scheduled vesting
date, Restricted Stock Units will not vest in accordance with any of the
provisions of this Notice of Award or the Agreement unless the Employee remains
a Service Provider through such vesting date. If a Change of Control occurs
while the Employee is a Service Provider, then the first sentence of this
paragraph shall be deemed replaced by the following (which shall be applied both
retroactively and prospectively): One-thirty-sixth (1/36th) of the Restricted
Stock Units will vest each month after the Vesting Commencement Date on the same
day of the month as the Vesting Commencement Date, so that 100% of the
Restricted Stock Units will be vested three (3) years from the Vesting
Commencement Date, subject to the last sentence of this paragraph (the “Change
of Control Vesting Schedule”). The additional Restricted Stock Units that vest
as a result of the preceding sentence and are attributable to the period prior
to the date of the Change of Control shall be considered to have vested as of
the date of the Change of Control and shall be paid as soon as administratively
practicable following such date, subject to paragraph 6 of the Agreement. In the
event the Employee ceases to be a Service Provider for any or no reason
(including death or Disability) before the Employee vests in the right to
acquire the Shares to be issued pursuant to the Restricted Stock Unit, the
Restricted Stock Unit and the Employee’s right to acquire any Shares hereunder
will immediately terminate. For purposes of this Notice of Award and the
Agreement, a “Service Provider” means an Employee, Non-Employee Director or
Consultant.



--------------------------------------------------------------------------------

By signing below, you acknowledge that this award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and the
Agreement, both of which are made a part of this document. By signing this
Notice of Award, the Employee represents that he or she has reviewed the Plan,
the Agreement and this Notice of Award in their entirety and fully understands
all provisions of the Plan, the Agreement and this Notice of Award.

 

EMPLOYEE:    Signature    Print Name



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Award. The Company hereby grants to the Employee under the Plan an award of
Restricted Stock Units, subject to all of the terms and conditions in this
Agreement (including Exhibit A hereto), the attached Notice of Award and the
Plan. If and when any Restricted Stock Units are paid to the Employee, par value
for the Shares issued will be deemed paid by the Employee by past services
rendered by the Employee.

2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the date it becomes vested. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Employee will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
Payment of any vested Restricted Stock Units will be made in whole Shares only.

3. Vesting Schedule. Subject to paragraphs 4 and 5, the Restricted Stock Units
awarded by this Agreement and the attached Notice of Award will vest in the
Employee according to the vesting schedule set forth on the attached Notice of
Award. Restricted Stock Units shall not vest in the Employee in accordance with
any of the provisions of this Agreement unless the Employee remains a Service
Provider through the applicable vesting dates, except as otherwise provided in
paragraph 4.

4. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in connection with
the Employee ceasing to be a Service Provider (provided that such cessation is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) the Employee is a “specified
employee” within the meaning of Section 409A at the time of such cessation and
(y) the payment of such accelerated Restricted Stock Units will result in the
imposition of additional tax under Section 409A if paid to the Employee on or
within the six (6) month period following the date the Employee ceases to be a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of such cessation, unless the Employee dies during such six (6) month
period, in which case, the Restricted Stock Units will be paid to the Employee’s
estate as soon as practicable following his or her death, subject to paragraph
8. It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.



--------------------------------------------------------------------------------

5. Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the attached Notice of Award, if the Employee
ceases to be a Service Provider for any or no reason, the then-unvested
Restricted Stock Units awarded by this Agreement and the attached Notice of
Award will thereupon be forfeited at no cost to the Company and the Employee
will have no further rights thereunder.

6. Payment after Vesting.

(a) Subject to paragraph 6(b), any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 8 and the other
provisions of this Agreement, but in no event later than the date that is
two-and-one-half months from the end of the Company’s tax year that includes the
vesting date. Any Restricted Stock Units that vest in accordance with paragraph
4 will be paid to the Employee at the time(s) provided in paragraph 4, subject
to paragraph 8 and the other provisions of this Agreement.

(b) If the Committee permits the Employee to elect to defer the settlement of
vested Restricted Stock Units and the Employee makes such an election in
accordance with the terms of the Plan and the rules and procedures determined by
the Committee, in its sole discretion, payment of vested Restricted Stock Units
(and any Dividend Restricted Stock Units) will be made in accordance with the
terms of such election. Notwithstanding the foregoing, if a Change of Control
occurs during the twelve (12) month period following the Date of Award and the
Change of Control qualifies as a change in control under Treasury regulation
section 1.409A-3(i)(5)), any Restricted Stock Units that vest in accordance with
the Change of Control Vesting Schedule will be paid to the Employee (or in the
event of the Employee’s death, to his or her estate) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 8, but in no
event later than the end of the calendar year that includes the date of vesting
or, if later, the fifteenth (15th) day of the third (3rd) calendar month
following the date of vesting (provided that the Employee will not be permitted,
directly or indirectly, to designate the taxable year of the payment). If a
Change of Control occurs during the twelve (12) month period following the Date
of Award and the Change of Control does not qualify as a change in control under
Treasury regulation section 1.409A-3(i)(5)), any Restricted Stock Units that
vest in accordance with the Change of Control Vesting Schedule will be paid to
the Employee (or in the event of the Employee’s death, to his or her estate) in
whole Shares at the same time or times as if such Restricted Stock Units had
vested in accordance with the Original Vesting Schedule (whether or not the
Employee remains a Service Provider through such date(s)), subject to paragraph
8; provided, however, that such Restricted Stock Units will be paid no later
than the end of the calendar year that includes the date of vesting under the
Original Vesting Schedule or, if later, the fifteenth (15th) day of the third
(3rd) calendar month following the date of vesting under the Original Vesting
Schedule (provided that the Employee will not be permitted, directly or
indirectly, to designate the taxable year of the payment).

7. Payments after Death. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.



--------------------------------------------------------------------------------

8. Withholding of Taxes. The Company or the Employer will withhold a portion of
the Shares that have an aggregate market value sufficient to pay all Tax
Obligations required to be withheld by the Company or the Employer with respect
to the Shares, unless the Committee, in its sole discretion, requires or permits
the Employee to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations. The
Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit the Employee to satisfy his or her Tax
Obligations, in whole or in part by one or more of the following (without
limitation): (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (c) selling a sufficient number of
such Shares otherwise deliverable to Employee through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. Notwithstanding any contrary
provision of this Agreement, no Restricted Stock Units will be granted unless
and until satisfactory arrangements (as determined by the Company) will have
been made by the Employee with respect to the payment of any income and other
taxes which the Company determines must be withheld or collected with respect to
such Shares. In addition and to the maximum extent permitted by law, the Company
or the Employer has the right to retain without notice from salary or other
amounts payable to the Employee, cash having a sufficient value to satisfy any
tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All Tax Obligations
related to the award of Restricted Stock Units and any Shares delivered in
payment thereof are the sole responsibility of the Employee. By accepting this
award, the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this paragraph 8. Only whole
Shares will be withheld or sold to satisfy any tax withholding obligations
pursuant to this paragraph 8. The number of Shares withheld will be rounded up
to the nearest whole Share, with a cash refund to the Employee for any value of
the Shares withheld in excess of the tax obligation (pursuant to such procedures
as the Company may specify from time to time). To the extent that the cash
refund described in the preceding sentence is not administratively feasible, as
determined by the Company in its sole discretion, the number of Shares withheld
will be rounded down to the nearest whole Share and, in accordance with this
paragraph 8 and to the maximum extent permitted by law, the Company will retain
from salary or other amounts payable to the Employee cash having a sufficient
value to satisfy any additional tax withholding.

9. Rights as Stockholder. Subject to paragraph 10, neither the Employee nor any
person claiming under or through the Employee will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Employee (including through electronic delivery
to a brokerage account). After such issuance, recordation and delivery, the
Employee will have all the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares.

10. Dividend Equivalents. If the Committee permits the Employee to elect to
defer the settlement of vested Restricted Stock Units and the Employee makes
such an election in accordance with the terms of the Plan and the rules and
procedures determined by the Committee, in its sole discretion, the Employee
shall be entitled to receive dividends and distributions paid on the Shares
underlying vested Restricted Stock Units unless a Change of



--------------------------------------------------------------------------------

Control occurs during the twelve (12) month period following the Date of Award
and the Change of Control qualifies as a change in control under Treasury
regulation section 1.409A-3(i)(5)). Any such dividends or other distributions
automatically shall be deemed reinvested in Restricted Stock Units on the date
of payment of any such dividends or distributions (the “Dividend Restricted
Stock Units”). The number of Dividend Restricted Stock Units shall be determined
as follows: (a) if the Company declares and pays a cash dividend on the Shares,
the number of Dividend Restricted Stock Units shall be equal to the quotient
obtained by dividing the cash dividend paid on the Shares underlying vested
Restricted Stock Units by the Fair Market Value (as defined in the Plan) of the
Shares on the date the dividend is paid; or (b) if the Company distributes
Shares, the number of Dividend Restricted Stock Units shall be equal to the
number of Shares distributed with respect to the Shares underlying vested
Restricted Stock Units. Dividend Restricted Stock Units shall be subject to the
same terms and conditions as the Restricted Stock Units, including the
Employee’s deferral election.

11. No Effect on Employment. The terms of the Employee’s employment with his or
her Employer are governed by applicable local law and any relevant employment
agreement. This Agreement and the attached Notice of Award do not constitute an
express or implied promise of continued employment for any period of time. The
Employee may terminate his or her employment and the Employer may terminate the
Employee’s employment in accordance with applicable local law and any relevant
employment agreement.

12. Labor Law. By accepting this award of Restricted Stock Units, the Employee
acknowledges that: (a) the award of Restricted Stock Units is a one-time benefit
which does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units; (b) all
determinations with respect to any future awards, including, but not limited to,
the times when the Restricted Stock Units shall be granted, the number of Shares
subject to each award of Restricted Stock Units and the time or times when
Restricted Stock Units shall vest, will be at the sole discretion of the
Company; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of this Restricted Stock Units is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any;
(e) these Restricted Stock Units are not part of the Employee’s normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (f) the vesting of this Restricted
Stock Units ceases upon termination of employment for any reason except as may
otherwise be explicitly provided in the Plan or this Agreement; (g) the future
value of the underlying Shares is unknown and cannot be predicted with
certainty; (h) these Restricted Stock Units have been granted to the Employee in
the Employee’s status as an employee of the Company or the Employer; (i) any
claims resulting from these Restricted Stock Units shall be enforceable, if at
all, against the Company; and (j) there shall be no additional obligations for
any subsidiary or affiliate employing the Employee as a result of these
Restricted Stock Units.

13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement and the attached Notice of Award will be addressed to the
Company, in care of Shareholder Services, TIBCO Software Inc., 3303 Hillview
Avenue, Palo Alto, California, 94304, or at such other address as the Company
may hereafter designate in writing.



--------------------------------------------------------------------------------

14. Award is Not Transferable. Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than by will, by the laws of descent or distribution, or to a Service Provider’s
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child, support, alimony
payments or marital property rights. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of Restricted Stock Units, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, Restricted Stock Units granted herein and the
rights and privileges conferred hereby immediately will become null and void.

15. Binding Agreement. Subject to the limitation on the transferability of
Restricted Stock Units contained herein, this Agreement and the attached Notice
of Award will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

16. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any foreign, state or federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to the Employee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

17. Plan Governs. This Agreement and the attached Notice of Award are subject to
all terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. In the event of a conflict between one or
more provisions of the attached Notice of Award and one or more provisions of
the Plan, the provisions of the Plan will govern.

18. Committee Authority. The Committee will have the power to interpret the
Plan, this Agreement and the attached Notice of Award and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement and the attached Notice of Award.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement or
the attached Notice of Award will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this
Agreement or the attached Notice of Award.



--------------------------------------------------------------------------------

21. Modifications to the Agreement. This Agreement and the attached Notice of
Award constitute the entire understanding of the parties on the subjects
covered. The Employee expressly warrants that he or she is not accepting this
Agreement or the attached Notice of Award in reliance on any promises,
representations, or inducements other than those contained herein and therein.
Modifications to this Agreement, the attached Notice of Award or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in the Plan, this
Agreement or the attached Notice of Award, the Company reserves the right to
revise this Agreement or the attached Notice of Award as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.

22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Employee expressly warrants that he or she has
received a conditional right to receive Shares issued under the Plan, and has
received, read and understood a description of the Plan. The Employee
understands that the Plan is discretionary in nature and may be modified,
suspended or terminated by the Company at any time.

23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request the Employee’s consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

24. Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (“Data”). The Employee further
understands that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. The Employee
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award of Restricted Stock of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares of stock on his or her behalf. The Employee understands that he or she
may, at any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the Human Resources
Department for his or her employer.



--------------------------------------------------------------------------------

25. Notice of Governing Law. This Agreement and the attached Notice of Award
shall be governed by the laws of the State of Delaware, U.S.A., without regard
to its principles of conflict of laws. For purposes of litigating any dispute
that arises under this award of Restricted Stock Units, this Agreement or the
attached Notice of Award, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
of the United States for the Northern District of California, and no other
courts where this award of Restricted Stock Units is made and/or to be
performed.